DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/22/2021 has been entered.
 
Status of Claims
The following is an office action in response to the communication filed 5/22/2021.  
Claim 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18 have been amended.
Claims 21-24 have been added.
Claims 1-24 are currently pending and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s amendments and associated arguments, filed 5/22/2021/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. §101 have been considered but they are not persuasive.  
Applicant argues that the claims do not recite matter that falls within one of the enumerated groupings of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019. Specifically, Applicant argues that the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes.  Examiner respectively disagrees.  The limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. identifying open quotes…, identifying input data…., generating a prediction…, using the prediction to optimize the quote conversion process…, presenting a series of quote conversion optimization system user interfaces….), and are therefore a method of organizing human activity.  See MPEP 2106.04(a)(2)(II).
Applicant further argues that the claims are directed to a practical application. More specifically, Applicant argues that the claims are generally directed to the practical application of optimizing quote conversion rates, which includes presenting a graphical representation of quote conversion optimization information via a sequence of quote conversion optimization system user interfaces, the sequence of quote conversion optimization system user interfaces comprising a quote request portal user interface, an open quotes summary user interface and a conversions success summary user interface, the quote request portal user interface allowing a requestor to enter quote requestor requirements, the open quotes summary user interface presenting resulting open quotes in response to the quote requestor requirements, the conversion success summary user interface presenting quote conversion optimization information, the quote conversion optimization information being automatically generated in response to interaction with the open quotes summary user interface.  These limitations, Applicant argues, imposes a meaningful limit on the judicial exception such that it is more than a drafting effort designed to monopolize the exception.
Examiner respectfully disagrees. The functions of the elements of the invention include data processing and presentation of user interfaces.  As recited, the functions of the claimed computer components are recited at a high level of generality and are merely invoked as tool to perform the 

Applicant’s amendments and associated arguments, filed 5/22/2021, with respect to the rejection of the claims under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.


Claim Objections
Claim 7 is objected to because of the following informalities:

Claim 7 recites “a hardware processor” then subsequently recites “the processor.”  The recitation of “the processor” should likely recite “the hardware processor” to be consistent with the antecedent basis established in the preceding claim language.

Appropriate correction is required.

  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-24 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 7 and 13 recite abstract limitations including identifying an open quote associated with a particular potential acquirer of a deliverable; identifying input data related to the open quote; generating a prediction of a propensity of a particular open quote to be converted using the input data, the prediction of the propensity using a quote prediction model to optimize a quote conversion process by determining an associated conversion action for various classifications of open quotes; using the prediction of the propensity of the particular open quote to optimize conversion of the open quote; presenting a graphical representation of quote conversion optimization information via a quote request portal, an open quotes summary and a conversions success summary, the quote request portal allowing a requestor to enter quote requestor requirements, the open quotes summary presenting resulting open quotes in response to 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction and are therefore a method of organizing human activity. More specifically, other than reciting that the steps are computer implemented/executed, nothing in the claim element precludes the method steps from practically being performed by a human.
Thus, the claim recites an abstract idea. 

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 recites “a quote conversion optimization system executing on a hardware processor.”  Claim 7 recites “a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor.” Claim 13 recites a “non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions.” 
The functions of the elements of the invention include data processing and presentation of a series of user interfaces.  As recited, the functions of the claimed computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)(2)).


If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  
Claims 2-4, 8-10 and 14-16 merely narrow the previously recited abstract idea limitations by further characterizing the input data. For the reasons described above with respect to claims 1, 7 and 13, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 5, 11 and 17 further recite “identifying an open quote with a higher propensity for conversion from a plurality of open quotes, the identifying allowing a quote provider to facilitate conversion of open quotes.”  This limitation, as drafted, is a process that, under its broadest reasonable interpretation, represents a commercial interaction and is therefore a method of organizing human activity. More specifically, other than reciting that the steps are computer implemented/executed, nothing in the claim element precludes the method steps from practically being performed by a human. For the 
Claims 6, 12, 18 and 22-24 merely narrow the previously recited abstract idea limitations by further characterizing the generation of the prediction (i.e. via a logistical model and its associated variables). The characterization of the logistical model and its associated variables represents mathematical relationships, including formulas, equations and calculations, and are therefore mathematical concepts. The mere recitation of a generic computer does not take the claim out of the mathematical concepts grouping.  Thus, the claim recites an abstract idea. For the reasons described above with respect to claims 1, 7 and 13, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 19 further recites that the computer executable instructions are deployable to a client system from a server system at a remote location.  The characterization of the deployment to a client system from a remote server system merely restricts the application to a particular technical environment or field of use. Similar to FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016), the requirement thereof merely limits the claim to a particular computing environment.  Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.
Claim 20 further recites that the computer executable instructions are provided by a service provider to a user on an on-demand basis.  The provision of instructions to a user by a service provider is a commercial interaction (between a service provider and a user) and is therefore a method of organizing human activity. More specifically, other than reciting that the steps are computer implemented/executed, nothing in the claim element precludes the method steps from practically being performed by a human. For the reasons described above with respect to claims 1, 7 and 13, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 21 merely narrows the previously recited abstract idea limitations by further characterizing the open quotes and the presentation thereof. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites “the probability of an event.”  However, as there is no recitation of a probability of an event in the preceding claim language, there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1- 5, 7- 11, 13-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (U.S. Pub. No. 2008/0114628 A1).
Claims 1, 7 and 13
Johnson discloses an enterprise proposal management system.  Johnson discloses:
identifying an open quote associated with a particular potential acquirer of a deliverable, the identifying being performed by a quote conversion optimization system (Johnson [0034] The system may include a data object for each data abstraction and/or a document object for each document, where the data objects and/or document objects are each described by a structured metadata and managed through one or more services. The data abstractions and/or documents are operatively coupled to a user interface through a search engine that communicates with one or more services and/or application program interfaces to thereby provide a link between data abstractions/documents and various client access points; Johnson [0044] The create new proposal process may include identifying a , the quote conversion optimization system executing on a hardware processor (Johnson Fig. 2A [0034]-[0040], claim 33);
identifying, via the quote conversion optimization system, input data related to the open quote (Johnson [0044] The process may then identify key issues in order to enable more informed decision-making.  An ability of one or more competitors to respond to the key issues may be identified, and a weight may be assigned to each competitor's ability to respond to each issue. The process may then identify an ability of an enterprise to respond to each key issue, and a weight may be assigned to the enterprise's ability to respond to each key issue. The process may then identify techniques for differentiating the enterprise to maximize competitive positions (e.g., partnering with another vendor), and a weight may be assigned to each differentiating technique; Johnson [0083] Qualifying questions may be presented to determine if the opportunity is a match for an enterprise based on the solutions, executions, and financial metrics of an enterprise and/or specified in the Request for Proposal. Each qualifying question may be assigned a relative weight, and an option may be provided for entering additional notes related to each question; Johnson [0084] Strategic questions may be presented to determine if the enterprise is in a competitive position to win the bid. Each strategic question may be assigned a relative weight, and an option may be provided to enter additional notes related to each question;
generating, via the quote conversion optimization system,  a prediction of a propensity of a particular open quote to be converted using the input data (Johnson [0044] This information may then be correlated to generate a weighted score comparing a relative strength of the enterprise as compared to the competitors, which may be useful in determining a relative likelihood of the enterprise winning the proposal (i.e., a win theme); Johnson [0085] After bid process 1102a-n is completed and a new bid opportunity created, the answers to the qualifying and/or strategic questions and the relative weights may be correlated to generate a win score denoting a likelihood of the enterprise winning the proposal), the prediction of the propensity using a quote prediction model to optimize a quote conversion process by determining an associated conversion action for various classifications of open quotes (Johnson [0044] This information may then be used to prioritize the proposal within a current workflow and appropriate resources may be identified, assigned, or otherwise allocated to the proposal; Johnson [0087] Analysis modules 1106a-n may provide one or more modules for increasing proposal win rates or following most valuable leads by identifying best practices or strategies for winning bids. For example, analysis modules 1006a-n may include a module for establishing one or more issues to consider in developing a bid and assigning relative weights and scores to each issue. The issues and weights may be incorporated into the qualifying and/or strategic questions (discussed above) in order to better refine the process by which bids are created);
using, via the quote conversion optimization system,  the prediction of the propensity of the particular open quote to optimize conversion of the open quote (Johnson [0044] This information may then be used to prioritize the proposal within a current workflow and appropriate resources may be identified, assigned, or otherwise allocated to the proposal; Johnson [0087] Analysis modules 1106a-n may provide one or more modules for increasing proposal win rates or following most valuable leads by identifying best practices or strategies for winning bids. For example, analysis modules 1006a-n may include a module for establishing one or more issues to consider in developing a bid and assigning relative weights and scores to each issue. The issues and weights may be incorporated into the qualifying and/or strategic questions (discussed above) in order to better refine the process by which bids are created);
and, presenting a graphical representation of quote conversion optimization information via a sequence of quote conversion optimization system user interfaces, the sequence of quote conversion optimization system user interfaces comprising a quote request portal user interface (Johnson, [0044], [0082] see below), an open quotes summary user interface (Johnson [0048], [0062]-[0065], [0081], see below) and a conversions success summary user interface (Johnson [0076], [0083], [0084], [0087] see below),
 the quote request portal user interface allowing a requestor to enter quote requestor requirements (Johnson [0044] User proposal manager 304 may populate a display 401 when a user selects one or more of management functions 402a-n. For example, according to one aspect of the invention, a user may be guided through a process of creating a new proposal when the user selects a create new proposal function. The create new proposal process may include identifying a proposal name, a customer (or client) requesting the proposal, a solicitation number, a due date, a business unit, or other information; Johnson [0082] Upon launching bidding process 1102a-n, either creating a new bid center opportunity (as described above) or selecting a create bid option from among options 1102a-n, display 1108 may be configured to display a form for developing a bid center opportunity. For example, in a first step, display 1108 may include one or more of the following fields: an opportunity name, a primary business development point of contact, a customer name, a business unit, a service type, a date a Request for Proposal was issued, and/or additional notes or comments),
the open quotes summary user interface presenting resulting open quotes in response to the quote requestor requirements (Johnson [0048] Display 520 may be configured to initially display a proposal summary and/or status. The proposal summary may include, among other things, a client name, opportunity name, a proposal description, a proposal manager, a business unit, a solicitation number, a website reference, a proposal type, a proposal source, a proposal coordinator, a charge code, a budget constraint, a due date, a percentage completed, a proposal status, a proposal phase, a risk category, an active review team, notes, attachments, solicitation number or source, and/or other information. The proposal summary may also include a dashboard for managers, review teams, or others with appropriate permissions to review the proposal, a task status indicating personnel supporting one or more tasks, due 
the conversion success summary user interface presenting quote conversion optimization information (Johnson [0076] Referring to FIG. 9, an exemplary reports manager 312 is provided. Reports manager 312 may be displayed when a proposal manager, proposal delivery team member, or others with appropriate permissions selects reports manager option 312 (see FIG. 3), and may enable the proposal manager, proposal delivery team member, or others with appropriate permissions to review past, present, active, and/or anticipated opportunities. Reviewing opportunities may enable development of effective strategies for drafting successful proposals by synergizing best practices, customer requirements, competitor abilities, etc. Reports manager 312 may be implemented as a portal, peer-to-peer client, or otherwise, and may include, among other things, options 902a-n for reviewing, analyzing, and/or updating reports for past, pending, active, and/or anticipated opportunities. For example, opportunities options 902a-n may include one or more of the following: all opportunities, opportunities under consideration, anticipated opportunities, best-and-final-offers, lost opportunities, cancelled opportunities, won opportunities, and/or other categories of opportunities as deemed necessary by an enterprise [see also Johnson [0083], [0084], [0087]],
the quote conversion optimization information being automatically generated in response to interaction with the open quotes summary user interface (Johnson [0040] The data repositories may be fully integrated with the graphical user interface through the services and application program interfaces, such that the graphical user interfaces may also be automatically populated and updated when changes occur in the data repositories [see also Johnson [0041]]; Johnson [0048] Information from within collaborative proposal area 500 may be tracked and made usable for other business units, program areas, or others with appropriate permissions accessing the enterprise proposal management system [see also Johnson [0057]].
With respect to claim 1, Johnson discloses a computer-implementable method for optimizing quote conversion rates (see above, see also Johnson [0007])
With respect to claim 7, Johnson discloses a quote conversion optimization system comprising: a hardware processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code for optimizing quote conversion rates, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the hardware processor (Johnson Fig. 2A [0034]-[0040], claim 33)
With respect to claim 13, Johnson discloses a non-transitory, computer-readable storage medium embodying computer program code for optimizing quote conversion rates, the computer program code comprising computer executable instructions (Johnson Fig. 2A [0034]-[0040], claim 65)
Claims 2, 8 and 14
Continuing from claims 1, 7 and 13, Johnson further discloses the input data comprises historical input data (Johnson [0084] Strategic questions may be presented to determine if the enterprise is in a competitive position to win the bid. For example, strategic questions may include and non-historical input data (Johnson [0044] The process may then identify key issues in order to enable more informed decision-making. For example, one or more key issues for a customer may be identified (e.g., the customer may emphasize timely delivery over low costs), and a weight may be assigned to each key issue. An ability of one or more competitors to respond to the key issues may be identified, and a weight may be assigned to each competitor's ability to respond to each issue. The process may then identify an ability of an enterprise to respond to each key issue, and a weight may be assigned to the enterprise's ability to respond to each key issue. The process may then identify techniques for differentiating the enterprise to maximize competitive positions (e.g., partnering with another vendor), and a weight may be assigned to each differentiating technique; Johnson [0083] Qualifying questions may be presented to determine if the opportunity is a match for an enterprise based on the solutions, executions, and financial metrics of an enterprise and/or specified in the Request for Proposal. For example, the solution qualifying questions may ask whether the enterprise influenced the requirements, can comply with specifications, and/or offers products and/or services that are competitive and responsive. The execution qualifying questions may ask whether the opportunity is properly funded, the bid is likely to fit within a customer's budget, and/or if there are any terms or conditions requiring attention. Each qualifying question may be assigned a relative 
Claims 3, 9 and 15
Continuing from claims 2, 8 and 14, Johnson further discloses the historical input data comprises historical information associated with a quote requestor, a particular quote request, a quote provider, and previously-converted quote (Johnson [0084] In a next step, strategic questions may be presented to determine if the enterprise is in a competitive position to win the bid. For example, strategic questions may include customer-relationship questions that ask whether the enterprise has met with the Request for Proposal customer previously and if so, how many times, whether the enterprise has a positive history or relationship with the customer, whether the enterprise has internal personnel especially qualified to work with the customer, whether the enterprise controls the account, and/or whether competitors have an executive or political advantage. The strategic questions may also include competitive position questions that ask whether the enterprise has a unique and compelling advantage, whether the Request for Proposal is free of competitor requirements, whether the enterprise is an incumbent, whether the customer has expressed dissatisfaction with competitors, whether the enterprise pre-sold similar products or services, and/or whether the enterprise has sufficient experience, qualifications, and/or references to qualify. Each strategic question may be assigned a relative weight, and an option may be provided to enter additional notes related to each question; Johnson [0085] The answers to the qualifying and/or strategic questions and the relative weights may be correlated to generate a win score denoting a likelihood of the enterprise winning the proposal [see also Johnson [0087] Analysis module functions; Johnson [0044] Prioritization may be used to later justify or validate a win-rate for the proposal, which may be useful for future business or capture development tasks; Johnson [0050]-[0051] disclosing the close-out process for capturing information used for subsequent business development or capture tasks, subsequent proposal execution tasks, subsequent delivery execution tasks, or other enterprise tasks).
Claims 4, 10 and 16
Continuing from claims 2, 8 and 14, Johnson further discloses the non-historical input data comprises information related to a quote requestor, a requested deliverable, a purchase power of the quote requestor and a market segment associated with the quote requestor (Johnson [0044] The create new proposal process may include identifying a proposal name, a customer (or client) requesting the proposal, a solicitation number, a due date, a business unit, or other information. The process may then identify key issues in order to enable more informed decision-making. For example, one or more key issues for a customer may be identified (e.g., the customer may emphasize timely delivery over low costs), and a weight may be assigned to each key issue. An ability of one or more competitors to respond to the key issues may be identified, and a weight may be assigned to each competitor's ability to respond to each issue. The process may then identify an ability of an enterprise to respond to each key issue, and a weight may be assigned to the enterprise's ability to respond to each key issue. The process may then identify techniques for differentiating the enterprise to maximize competitive positions (e.g., partnering with another vendor), and a weight may be assigned to each differentiating technique. This information may then be correlated to generate a weighted score comparing a relative strength of the enterprise as compared to the competitors, which may be useful in determining a relative likelihood of the enterprise winning the proposal (i.e., a win theme); Johnson [0083] Qualifying questions may be presented to determine if the opportunity is a match for an enterprise based on the solutions, executions, and financial metrics of an enterprise and/or specified in the Request for Proposal. For example, the solution qualifying questions may ask whether the enterprise influenced the requirements, can comply with specifications, and/or offers products and/or services that are competitive and responsive. The execution qualifying questions may ask whether the opportunity is properly funded, the bid is likely to fit within a customer's budget, and/or if there are any terms or conditions requiring attention. Each qualifying question may be assigned a relative weight  [see also Johnson [0085]; Johnson [0008] Setting organizational priorities based on various factors (e.g., target high-impact proposals, deprioritize proposals where an incumbent is likely to win, etc.), thereby effectively leveraging resources when initiating a proposal; Johnson [0081] disclosing bid information; Johnson [0087] Analysis module functions; Johnson [0050]-[0051] closeout information may provide useful metrics and information that 
Claims 5, 11 and 17
Continuing from claims 1, 7 and 13, Johnson further discloses identifying an open quote with a higher propensity for conversion from a plurality of open quotes, the identifying allowing a quote  provider to facilitate conversion of open quotes (Johnson [0008] Setting organizational priorities based on various factors (e.g., target high-impact proposals, deprioritize proposals where an incumbent is likely to win, etc.), thereby effectively leveraging resources when initiating a proposal; Johnson [0044] The process may then identify key issues in order to enable more informed decision-making…This information may then be correlated to generate a weighted score comparing a relative strength of the enterprise as compared to the competitors, which may be useful in determining a relative likelihood of the enterprise winning the proposal (i.e., a win theme).  This information may then be used to prioritize the proposal within a current workflow and appropriate resources may be identified, assigned, or otherwise allocated to the proposal; Johnson [0083] In a next step, qualifying questions may be presented to determine if the opportunity is a match for an enterprise based on the solutions, executions, and financial metrics of an enterprise and/or specified in the Request for Proposal. For example, the solution qualifying questions may ask whether the enterprise influenced the requirements, can comply with specifications, and/or offers products and/or services that are competitive and responsive. The execution qualifying questions may ask whether the opportunity is properly funded, the bid is likely to fit within a customer's budget, and/or if there are any terms or conditions requiring attention. Each qualifying question may be assigned a relative weight, and an option may be provided for entering additional notes related to each question; Johnson [0084] Strategic questions may be presented to determine if the enterprise is in a competitive position to win the bid. Each strategic question may be assigned a relative weight; Johnson [0087] Analysis modules 1106a-n may provide one or more modules for increasing proposal win rates or following most valuable leads by identifying best practices or strategies for winning bids. For example, analysis modules 1006a-n may include a module for establishing one or more issues to consider in developing a bid and assigning relative weights and scores to each issue. The issues and weights may be incorporated into the qualifying 
Claim 21
Continuing from claim 1, Johnson further discloses wherein: the open quotes are categorized into classes of open quotes; and, the classes of open quotes are presented via the open quotes summary user interface (Johnson [0062], [0064] display 612 may be configured to display one or more of the following options for viewing enterprise proposals: pending proposals, active proposals, submitted proposals, all proposals, and/or a master view of proposals. Upon selecting active proposals, display 612 may display a list of proposals for which the enterprise has been awarded a contract, where the list may display one or more proposal names, proposal types, contract values, proposal managers, and/or other information relating to the active proposals. Upon selecting submitted proposals, display 612 may display a list of proposals for which the enterprise has submitted a proposal and awaits a customer decision regarding the proposal. The list may include one or more proposal names, proposal types, business development representatives, product lines, bid values, and/or other information [see also Johnson [0065]]; Johnson [0081] Display 1108 may include one or more of the following: bids pending approval, recently approved bids, bids under consideration, an enterprise's best performing business development managers, bids for a specific proposal manager, proposal delivery team member, or others to approve, a create new bid form, a bid center search engine, links to frequent tasks, links to assignments, a calendar, a help module, and/or other information [see also Johnson [0086], [0089]])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 12, 18 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Pub. No. 208/0114628 A1) in view of Backer at al. (U.S. Pub. No. 2017/0193527 A1)
Claims 6, 12 and 18
Continuing from claims 1, 7 and 13, Johnson further discloses the generating the prediction further comprises applying a model to the input data, the model using a function to describe a relationship between a qualitative dependent variable (Johnson [0044], [0085] weighted scores) and an independent predictor variable (Johnson [0044], [0083]-[0084] key issues, strategic questions, qualifying questions, weights, etc.) (Johnson [0044] The process may then identify key issues in order to enable more informed decision-making. An ability of one or more competitors to respond to the key issues may be identified, and a weight may be assigned to each competitor's ability to respond to each issue. The process may then identify an ability of an enterprise to respond to each key issue, and a weight may be assigned to the enterprise's ability to respond to each key issue. The process may then identify techniques for differentiating the enterprise to maximize competitive positions (e.g., partnering with another vendor), and a weight may be assigned to each differentiating technique.  This information may then be correlated to generate a weighted score comparing a relative strength of the enterprise as compared to the competitors, which may be useful in determining a relative likelihood of the enterprise winning the proposal (i.e., a win theme); Johnson [0083] Qualifying questions may be presented to determine if the opportunity is a match for an enterprise based on the solutions, executions, and financial metrics of an enterprise and/or specified in the Request for Proposal. For example, the solution qualifying questions may ask whether the enterprise influenced the requirements, can comply with specifications, and/or offers products and/or services that are competitive and responsive. The execution qualifying questions may ask whether the opportunity is properly funded, the bid is likely to fit within a customer's budget, and/or if there are any terms or conditions requiring attention. Each qualifying question may be assigned a relative weight; Johnson [0084] Strategic questions may be presented to determine if the enterprise is in a competitive position to win the bid. For example, strategic questions may include customer-relationship questions that ask whether the enterprise has met with the Request for Proposal customer previously, and if so, how many times, whether the enterprise has a positive history or relationship with the customer, whether the enterprise has internal personnel especially qualified to work with the customer, whether the enterprise controls the account, and/or whether competitors have an executive or political advantage. The strategic questions may also include competitive position questions that ask whether the enterprise has a unique and compelling advantage, whether the Request for Proposal is free of competitor requirements, whether the enterprise is an incumbent, whether the customer has expressed dissatisfaction with competitors, whether the enterprise pre-sold similar products 
While Johnson discloses applying a model to the input data, it does not explicitly disclose that the model is a logistical model using a logistic function.
Backer discloses a proactive customer relation management process based on the application of business analytics.  Backer discloses the generating the prediction further comprises applying a logistical model to the input data, the logistic model using a logistic function, the logistic function converting a logarithm of odds into a probability (Backer [0033] Multiple linear regression (MLR) models can be used to develop a model that predicts a numerical variable based on the values of supplementary variables. The variable that is being predicted is called the dependent variable and the additional variables used to create the model are called independent variables. Baker [0035] The theory behind logistic regression is as follows, since the dependent variable can only take the values between 0 and 1 the formula used to calculate MLR cannot be directly used because there is no guarantee that the result will be between 0 and 1. So instead a function of the dependent variable called the logit is used. The logit is used to make a linear function of the predictors and map it back to the probability Y. The logistic regression model is as follows Log(odds)=β.sub.0+β.sub.1X.sub.1+β.sub.2X.sub.2+ . . . +β.sub.nX.sub.n where, Odds=P/(1−P) and P=the probability of belonging to class1 Log(Odds) is called the Logit and can take any value between −∞ to ∞. The model uses the logit as the dependent variable 
Johnson and Backer each recite models for making a prediction.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the logistic model of Backer for the model of Johnson. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 22
Continuing from claim 6, Johnson further discloses the qualitative dependent variable (Johnson [0044], [0085] weighted scores); 7the independent predictor variable comprising a variable whose value determines that of others (Johnson [0044], [0083]-[0084] key issues, strategic questions, qualifying questions, weights, etc.)(Johnson [0044] The process may then identify key issues in order to enable more informed decision-making. An ability of one or more competitors to respond to the key issues may be identified, and a weight may be assigned to each competitor's ability to respond to each issue. The process may then identify an ability of an enterprise to respond to each key issue, and a weight may be assigned to the enterprise's ability to respond to each key issue. The process may then identify techniques for differentiating the enterprise to maximize competitive positions (e.g., partnering with another vendor), and a weight may be assigned to each differentiating technique; Johnson [0044] This information may then be correlated to generate a weighted score comparing a relative strength of the enterprise as compared to the competitors, which may be useful in determining a relative likelihood of the enterprise winning the proposal (i.e., a win theme)); Johnson [0083] Qualifying questions may be presented to determine if the opportunity is a match for an enterprise based on the solutions, executions, and financial metrics of an enterprise and/or specified in the Request for Proposal. For example, the solution qualifying questions may ask whether the enterprise influenced the requirements, can comply with specifications, and/or offers products and/or services that are competitive and responsive. The 

While Johnson discloses a qualitative dependent variable, it does not explicitly disclose that the qualitative dependent variable comprises a value that can take only a discrete value.

Backer further discloses wherein: the qualitative dependent variable comprises a variable that can take only a discrete value, the discrete value being dependent upon another value (Backer 

Claim 23
Continuing from claim 22, Johnson discloses a model that comprises a combination of the qualitative dependent variable and the independent predictor variable (Johnson [0044] The process may then identify key issues in order to enable more informed decision-making. An ability of one or more competitors to respond to the key issues may be identified, and a weight may be assigned to each competitor's ability to respond to each issue. The process may then identify an ability of an enterprise to respond to each key issue, and a weight may be assigned to the enterprise's ability to respond to each key issue. The process may then identify techniques for differentiating the enterprise to maximize competitive positions (e.g., partnering with another vendor), and a weight may be assigned to each differentiating technique.  This information may then be correlated to generate a weighted score comparing a relative strength of the enterprise as compared to the competitors, which may be useful in determining a relative likelihood of the enterprise winning the proposal (i.e., a win theme); Johnson [0083] Qualifying questions may be presented to determine if the opportunity is a match for an enterprise based on the solutions, executions, and financial metrics of an enterprise and/or specified in the Request for 



Backer discloses wherein: the logistic model comprises a model where a log-odds of the probability of an event is a linear combination of the qualitative dependent variable and the independent predictor variable (Backer [0033] Multiple linear regression (MLR) models can be used to develop a model that predicts a numerical variable based on the values of supplementary variables. The variable that is being predicted is called the dependent variable and the additional variables used to create the model are called independent variables. Additionally, MLR can be used to determine the type of relationship that exists between the dependent and independent variables; Backer [0035] The theory behind logistic regression is as follows, since the dependent variable can only take the values between 0 and 1 the formula used to calculate MLR cannot be directly used because there is no guarantee that the result will be between 0 and 1. So instead a function of the dependent variable called the logit is used. The logit is used to make a linear function of the predictors and map it back to the probability Y. The logistic regression model is as follows Log(odds)=β.sub.0+β.sub.1X.sub.1+β.sub.2X.sub.2+ . . . +β.sub.nX.sub.n where, Odds=P/(1−P) and P=the probability of belonging to class1 Log(Odds) is called the Logit and can take any value between −∞ to ∞. The model uses the logit as the dependent variable and maps it as a linear function of the independent variables. Once the value of the logit is obtained, the probability of getting a 1 on the dependent variable (p) by using the formula p=odds/(1+odds) can be obtained).


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Pub. No. 2008/0114628 A1) in view of Lineham (U.S. Pub. No. 20070288412).
Claim 19
Continuing from claim 13, Johnson further discloses wherein: the computer executable instructions are deployable to a client system (Johnson [0034] Referring to FIG. 2a, an exemplary block 
Johnson discloses that the computer executable instructions are deployable to a client system, which strongly suggests, but it does not explicitly state that they are deployable from a server system at a remote location.
Lineham discloses a method, system and program product for generating an implementation of business rules linked to an upper layer business model.  Lineham discloses wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Lineham [0025] The computer executable instructions are deployable to a client computer from a server at a remote location and can be provided by a service provider to a customer on an on-demand basis).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include deployment from a server system at a remote location, as taught by Lineham, in the system of Johnson, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would be useful and desirable to improve the implementation of business rules for a model of a business process, for example, by supporting the 
Claim 20
Continuing from claim 13, Johnson further discloses wherein: the computer executable instructions are provided by a service provider to a user (Johnson [0034] Referring to FIG. 2a, an exemplary block diagram is provided of an enterprise proposal management system architecture 200 according to one aspect of the invention; [0034] architecture 200 may include, among other things, a data repository layer 210, an intermediate enterprise proposal management system service layer 220, an intermediate integrated services layer 230, a unified interface 240, and/or a client-access point layer 250; Johnson [0043] FIG. 4, User proposal manager 304 may be displayed when a user selects user proposal manager 304 (see FIG. 3), for example, and may enable proposal managers, users, or others with appropriate permissions to create and manage user proposal workspaces. User proposal manager 304 may be implemented as a portal, peer-to-peer client, or otherwise, and may include, among other things, management functions 402a-n for a user to create, manage, look up, and/or view shared proposals, view document and/or task histories by user, business unit, or other criteria, view user-specific proposals, alerts, content, dashboards and dashboard reports (e.g., summaries of the user-specific proposals, alerts, content, etc.), individual performance reviews, proposal reviews, debrief materials, or other user-specific proposal data. Management functions 402a-n may also allow the user to view, manage, and/or manipulate customer and/or competitor data, including searching customer dictionaries (e.g., to identify customer-specific terminology, acronyms, etc.) or customer or competitor data repositories (e.g., to research potential customers and/or competition to formulate effective proposals), vendors associated with an account or proposal, proposal and support teams that created the proposal, or performing other management functions.)
Johnson discloses that services can be provided by a service provider to a user, which strongly suggests that the instructions can be provided on-demand.
wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Lineham [0025] The computer executable instructions are deployable to a client computer from a server at a remote location and can be provided by a service provider to a customer on an on-demand basis)
One of ordinary skill in the art would have recognized that applying the known technique of Lineham to Johnson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lineham to the teaching of Johnson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate provision of instructions from a service provider to a user. Further, providing instructions on an on-demand basis would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient provision of information from a service provider to a user.







Allowable Subject Matter
Claim 24 currently stands rejected under 35 USC 101, and depends from claims further rejected under 35 USC 103, but would be otherwise allowable should these rejections be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant’s invention as the features amount to more than a predictable use of elements in the prior art.

With respect to claim 24, Johnson further discloses a model where, 'Y' comprises a dependent variable representing quote conversion (Johnson [0044] a weighted score comparing a relative strength of the enterprise as compared to the competitors, which may be useful in determining a relative likelihood of the enterprise winning the proposal (i.e., a win theme)); 'Xi' through 'X,' denote various independent variables upon which a quote conversion is dependent (Johnson [0044] The process may then identify key issues in order to enable more informed decision-making); and, ‘β’ represents coefficients associated with the various independent variables (Johnson [0044] a weight may be assigned to each competitor's ability to respond to each issue….a weight may be assigned to the enterprise's ability to respond to each key issue…. a weight may be assigned to each differentiating technique [see also Johnson [0087]].
	
While Johnson discloses a model and its associated variables, Johnson does not necessarily disclose specifically recited statistical model.  
Backer discloses wherein: the logistic model is represented as:  
    PNG
    media_image1.png
    18
    350
    media_image1.png
    Greyscale
 where, 'Y' comprises a dependent variable representing quote conversion; 'Xi' through 'X,' denote various independent variables upon which a quote conversion is dependent; and, ‘β’ represents coefficients associated with the various independent variables (Backer [0033] Multiple linear regression (MLR) models can be used to develop a model that predicts a numerical variable based on the values of supplementary variables. The variable that is being predicted is called the dependent variable and the additional variables used to create the model are called independent variables. Backer [0035] The theory behind logistic regression is as follows, since the dependent variable can only take the values between 0 and 1 the formula used to calculate MLR cannot be directly used because there is no guarantee that the result will be between 0 and 1. So instead a function of the dependent variable called the logit is used. The logit is used to make a linear function of the predictors and map it back to the probability Y. The logistic regression model is as follows Log(odds)=β.sub.0+β.sub.1X.sub.1+β.sub.2X.sub.2+ . . . +β.sub.nX.sub.n where, Odds=P/(1−P) and P=the probability of belonging to class1 Log(Odds) is called the Logit and can take any value between −∞ to ∞. The model uses the logit as the dependent variable and maps it as a linear function of the independent variables. Once the value of the logit is obtained, the probability of getting a 1 on the dependent variable (p) by using the formula p=odds/(1+odds) can be obtained).

While Backer discloses the application of a logit function, it does not disclose the inverse of the logit function as recited.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Haas et al. (U.S. Pub. No. 2003/0220773 A1), disclosing market response modeling.
Barry (U.S. Pub. No. 2014/0095262 A1), disclosing tracking follow-up activity initiated between a customer and a representative.
McNall et al. (U.S. Pub. No. 2014/0025437 A1), disclosing a success guidance program.
Kumar (U.S. Pub. No. 2006/0080159 A1), disclosing a proposal and a quote can be used interchangeably (Kumar [0037]).
Drainville et al. (U.S. Patent No. 6,785,724 B1), disclosing computer executable instructions are provided by a service provider to a user (Drainville, col. 3, ll. 15-25, 40-50).
Bharti et al. (U.S. Pub. No. 2018/0114167 A1), disclosing a modeling system that refines a winning bid probability based on changes to a predicator variable and a scoring system that determines a confidence score for each supplier.
Arbutina (U.S. Pub. No. 2019/0057226 A1) disclosing a criteria for ranking quotes (Arbutina [0015]).
Adcock et al. (U.S. Pub. No. 2008/0228623 A1), disclosing an enhanced system and method for handling, matching and executing discretionary orders in an electronic options environment (Adcock [0048]).
Leeb et al. (U.S. Patent No. 7,653,583 B1), disclosing method and apparatus for filtering and/or sorting responses to electronic requests for quote.
Ross et al. (U.S. Pub. No. 2013/0051544 A1), discloses an indication of the reason for the customer communications and an indication of the recommended action are provided to the customer representative via an interface (Ross [0015]).
Horn et al. (U.S. Pub. No. 2016/0284012 Al), discloses a computer-implemented method includes comparing attributes of one or more data objects associated with a renewal sales opportunity to one or more defined characteristics for a playbook, selecting the playbook for use with the renewal sales opportunity based on the comparing, causing a graphical user interface displayed 
Tyulyaev (U.S. Publication No. 2005/0256797 A1) disclosing software code for displaying the various windows (e.g., the order entry window, the quote window, etc.), navigating among the windows, and interacting with the user ([0047] FIG. 2(a)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.